Citation Nr: 1232650	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for residuals of a chip fracture of the left elbow. 

2.  Entitlement to a rating higher than 10 percent for traumatic arthritis of the left knee with a medial meniscectomy.

3.  Entitlement to a total disability rating for compensation based on individual unemployability, including on an extraschedular basis pursuant to 38 C.F.R. 
§ 4.16(b).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1963 until September 1964. 

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA), Regional Office 

During the pendency of the appeal, in a rating decision in September 2008, the RO increased the rating for residuals of chip fracture of the left elbow to 10 percent.   As this increase constitutes less than the maximum available benefit, it does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will proceed with appellate review of the assigned rating. 

In May 2010, the Board remanded the claims for increase for the left knee for further development.  As the development has been accomplished, no further action is necessary to comply with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2009, the Veteran appeared at a hearing before a Decision Review Officer.  In August 2009, he appeared at hearing before an Acting Veterans Law Judge, who is now at another Federal agency.  Transcripts of the hearings are in the record.  In June 2012, the Veteran was afforded the opportunity for a new hearing before a VLJ who would decide the appeal.  There is no record of response from the Veteran. 

The TDIU claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The residuals of chip fracture of the left elbow are manifested by objective evidence of pain, flexion to 115 degrees, extension to 10 degrees, pronation to 0 degrees, and supination to 85 degrees without evidence of ankylosis of the elbow, flail joint, nonunion of the radius and ulna with flail false joint, ulna impairment, radius impairment, or impairment of supination and pronation. 

2. The residuals of a the left medial meniscectomy are symptomatic with slight locking and instability; flexion of left knee is to 95 degrees, extension is to minus 10 degrees with no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, atrophy, or additional loss of motion associated with flare ups or on repetitive use; and moderate instability is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for residuals of chip fracture of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5206, 5207, 5213 (2011).

2.  The criteria for a rating than 10 percent for traumatic arthritis of the left knee with a medial meniscectomy under Diagnostic Code 5259 have not been met; the criteria for a separate rating of 10 percent for traumatic arthritis of the left knee with a medial meniscectomy under Diagnostic Code 5257 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260, and 5261 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 





The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim for increase for the left elbow, where service connection has been granted and an initial disability rating and effective date have been assigned, a claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grants of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

On the claim for increase for the left knee, the RO provide pre-adjudication VCAA notice by letter in February 2008.  The Veteran was notified of the type of evidence needed to substantiate a claim for increase, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was also notified that VA would obtain VA records and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained VA records. 

The Veteran was also afforded VA examinations in March 2008 and in June 2010. As the reports contain a history and findings and discussion of the pertinent facts in sufficient detail so that the Board decision is a fully informed one, the reports are adequate to decide the claims for increase.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 



General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a disability of the musculoskeletal system, the rating factors include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, and weakness.  38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).






With respect to joints, the factors to consider are more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Also pain with limited functional ability during flare-ups when a joint is used repeatedly is a factor.  See DeLuca at 206-07. 

Analysis

Residuals of a Chip Fracture of the Left Elbow

The left elbow disability is rated 10 percent for painful motion of a major joint under Diagnostic Code 5010 (arthritis due to trauma), which is rated as degenerative arthritis under the Diagnostic Code 5003. 

The assigned 10 percent rating is the minimum compensable rating for an elbow disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 rating is assigned for a major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.   



For the elbow, the applicable Diagnostic Codes are Diagnostic Codes 5206, 5207, and 5213. 

Under Diagnostic Code 5206, limitation of flexion of the forearm to 100 degrees is 10 percent disabling.  Limitation of flexion of the forearm to 90 degrees is 20 percent disabling. 

Under Diagnostic Code 5207, limitation of extension of the forearm to 60 degrees is 10 percent disabling.  Extension limited to 75 degrees is 20 percent disabling. 

Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.

Normal or full range of motion of the elbow is from zero degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.  Also, normal or full range of motion of the forearm is from 0 degrees to 80 degrees of pronation and from 0 degrees to 85 degrees of supination.  38 C.F.R. § 4.71, Plate I. 

The Veteran is right handed, therefore, the left elbow is a non-dominant or minor extremity.  The VA records show that the Veteran sought treatment several times for left elbow pain in 2007 and 2008.  In September 2008, morning stiffness was listed as a feature of rheumatoid arthritis.  The Veteran is not service-connected for rheumatoid arthritis.  

On VA examination in March 2008, the Veteran complained of left elbow pain with changes in the weather changes.  Extended of the left elbow was to 0.  Flexion was from 0 to 144 degrees.  There was no pain during flexion.  Supination was 0 to 80 degrees and pronation was 0 to 78 degrees.  




There was no change after repetitive notion.  The VA examiner stated that the left elbow pain was due to the lack of smoothness of the olecranon and traumatic arthritis.  The VA examiner stated that rheumatoid arthritis did not significantly involve the left elbow.  

In June 2010, on VA examination, the Veteran complained of left elbow pain with intermittent swelling.  He described regular flare-ups of pain that lasted up to one to two days a week.  On examination, there was no swelling.  Extension was to minus 10 degrees.  Flexion was from 10 to 115 degrees with pain on motion at the endpoint.  Supination was from 0 to 85 degrees and pronation was from 0 to 90 degrees without pain.  There was no additional limitation with repetitive motion.  The VA examiner stated that it was likely the Veteran experienced an increase in functional impairment with flare-ups of pain.  

In September 2010 and in October 2010, the Veteran had left elbow cellulitis and bursitis associated with rheumatoid flares.  

As shown on the VA examinations, the range of motion of the left elbow does not support a 20 percent rating under either Diagnostic Code 5206, 5207, or 5213.  Flexion was to 115 degrees, not limited to 90 degrees, and the criteria for a 20 percent rating under Diagnostic Code 5206 are not met.  Extension was limited by 10 degrees, but not limited to 75 degrees, and the criteria for a 20 percent rating under Diagnostic Code 5207 are not met.  As extension to minus 10 degrees does not more nearly approximate or equate to extension limited to 45 degrees, considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the criterion for a separate compensable rating for limitation of extension under Diagnostic Code 5207 has not been met, either.  

Supination and pronation were from 0 degrees to 85 degrees, that is, movement was not lost be beyond the last quarter of the arc, where the hand does not approach full pronation.  



Therefore, based on the rating criteria, a 20 percent rating for the right elbow disability under either Diagnostic Code 5206, 5207, or 5213 is not supported by the objective evidence. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, relating to functional loss due to pain, weakened movement, excess fatigability, etc., in addition to any limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the record does not indicate that the Veteran has such disabling pain or functional impairment resulting from his left elbow disability to warrant a 20 percent rating under the applicable limitation-of-motion Diagnostic Codes.  The VA examiner commented specifically in regard to DeLuca considerations, noting that there was some pain with range of motion, particularly at the end of the range, and that there were no additional limitations upon repetition.  There is no objective evidence to show that pain on use or during flare-ups results in additional functional limitation to the extent that there is limited motion, warranting a 20 percent rating under Diagnostic Codes 5206, 5207, and 5213.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

While the Veteran does experience pain, the pain does not raise to the level of functional loss of either flexion, extension or supination or pronation to a compensable degree.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca. 

Further, though the Veteran has reported symptoms of morning stiffness, and flare-ups of swelling and pain, the symptoms are due to rheumatoid arthritis a nonservice-connected disability.  





As the medical evidence stands without contradiction, attributing the symptoms to a non-service-connected disability, the Board is not obliged to attribute the symptoms to the service-connected left elbow.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, both the service-connected and nonservice-connected signs and symptoms are attributed to the service-connected condition).

With respect to potential application of other criteria, there is no evidence of ankylosis, flail joint fracture, or impairment of the radius or the ulna and Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 do not apply.  In light of the above, the Board finds that there is no Diagnostic Code that provides a basis for assigning a higher rating for the left elbow disability.  The Board concludes that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for residuals of left elbow chip fracture.   

The Board has given consideration to the propriety of "staged ratings" for the left elbow disability over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board concludes that the evidence does not show that the left elbow disability meets the criteria for a 20 percent rating since the effective date of service connection in 2007. 

As the preponderance of evidence against the aforementioned claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Traumatic Arthritis of the Left Knee with a Medial Meniscectomy 

Rating Criteria 

Traumatic arthritis of the left knee with a medial meniscectomy is currently rated 10 percent under Diagnostic Codes 5259 and 5257. 




The 10 percent rating for traumatic arthritis of the left knee with a medial meniscectomy is the maximum rating under Diagnostic Code 5259, which equates to symptomatic removal of semilunar cartilage or meniscus.  And the assigned 10 percent rating is the minimum compensable rating for painful motion of the knee.  38 C.F.R. §  4.59; Diagnostic Code 5003; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.  The criterion for a 30 percent rating, the maximum rating under Diagnostic Code 5257, is severe recurrent subluxation or lateral instability. 

Other potentially applicable Diagnostic Codes are Diagnostic Codes 5010, 5003, 5260, 5261, and 5258.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under the Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion for the specific joint involved.  When however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 rating is assigned for a major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.   

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 




A separate rating may be assigned for limitation of flexion and for extension and for instability. VAOPGCPREC 9-04 (September 17, 2004). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees is noncompensable.  The criterion for a 10 percent rating is extension limited to 10 degrees.  Extension limited to 15 degrees is rated 20 percent rating. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 
38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5258, a dislocated cartilage, meniscus, with frequent episodes of locking, pain, and effusion into the joint is rated 20 percent, which is the maximum rating under this Diagnostic Code. 

Facts

VA records show that in October 2007, the Veteran complained of morning pain and stiffness in left knee.  There was normal range of motion.  

In March 2008 on VA examination, history included a meniscectomy while in service in the 1960s.  The Veteran complained of left knee pain and occasional swelling, instability, and locking.  The Veteran denied falling, but he did describe flare-ups.  The VA examiner noted that the Veteran walked with a limping gait.  On evaluation, there were signs of effusion.  Flexion was from 10 to 90 degrees with pain at 90 degrees and to 60 degrees with repetitive motion.  At 10 degrees of extension there was pain.  Stability was normal.  The McMurray's test was positive for pain.  



VA records show that in May 2008 the Veteran complained of left-sided body pain.  In June 2008, the Veteran was issued a cane by VA for left lower extremity weakness.  In December 2008, the Veteran had full range of motion and no effusion.  

In its remand in May 2010, the Board found that on VA examination in March 2009 the findings on the knee were inadequate to rate the disability, but the Veteran's complaints are still relevant.  The Veteran did complain of constant throbbing pain and flare-ups with swelling once a week, whenever he walked more than 300 feet or stood more than five minutes.  He also described occasional instability and the VA examiner found that the knee gave way on extension. 

In June 2010, on VA examination, the Veteran complained of chronic left knee pain, which increased with any weight bearing.  He described intermittent swelling, episodes of locking and giving away, and flare-ups.  

The VA examiner noted mild swelling of the knee.  Extension was to minus 10 degrees of extension and flexion was 10 to 95 degrees.  While there was pain throughout motion, there was no additional limitation of motion after repetitive motion.  There was mild tenderness over the medical and joint line, but no ligamentous instability was noted.  The left knee did cause limitations in standing, and walking, as well a squatting, climbing, lifting, or carrying.  The VA examiner stated that during a flare-up, the Veteran would experience an increase in functional impairment due to the pain. 

Analysis 

The current 10 percent rating for traumatic arthritis of the left knee with a medial meniscectomy is the maximum rating under Diagnostic Code 5259, which equates to symptomatic removal of semilunar cartilage or meniscus.  

A symptomatic removal of a meniscus can be either painful motion, limitation of flexion or extension or instability.  Painful motion alone is ratable as 10 percent.  


As limitation of flexion or extension or instability can be rated separately, the currently 10 percent rating represents painful motion, which is the minimum rating for the knee. 

As for a separate rating under Diagnostic Code 5260 for limitation of flexion, VA records show that in October 2007, there was normal range of motion.  On VA examination in March 2008 flexion was from 10 to 90 degrees with pain at 90 degrees and to 60 degrees with repetitive motion.  In December 2008, the Veteran had full range of motion.  On VA examination in June 2010, flexion was 10 to 95 degrees.  There was no additional limitation of motion after repetitive motion, but increased functional impairment was expected in a flare-up.

For the left knee with the sequence of flexion as either normal, or 10 to 90 degrees, or 60 degrees with repetitive motion, or normal, or 10 to 92 degrees, the findings do not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering weakness and atrophy under 38 C.F.R. §§ 4.40 and 4.45 and repetitive motion, has not been met. 

As for a separate rating under Diagnostic Code 5261 for limitation of extension, VA records show that in October 2007, there was normal range of motion.  On VA examination in March 2008, there was pain at 10 degrees of extension.  In December 2008, the Veteran had full range of motion.  In March 2009, the knee gave way on extension. On VA examination in June 2010, there was -10 degrees of extension.  There was no additional limitation of motion after repetitive motion, but increased functional impairment was expected in a flare-up.






For the left knee with the sequence of extension as either normal, or pain at 10 degrees with limitation, normal, or -10 degrees, the findings do not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering weakness and atrophy under 38 C.F.R. §§ 4.40 and 4.45 and repetitive motion.  

While the Veteran does experience pain at 10 degrees of extension, the pain must affect some aspect of normal movement in order to constitute functional loss. See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

The finding that the knee gave way on extension and the Board's interpretation that the finding of -10 degrees of extension represents more movement than normal (normal extension in 0 degrees), which is analogous to instability, combined with Veteran's consistent complaint of instability equates to slight instability under Diagnostic Code 5257 for a separate 10 percent rating.  The findings do not more nearly approximate or equate to moderate instability for the next higher rating. 

As for a separate rating under Diagnostic Code 5258 for a dislocated meniscus, the only rating is 20 percent for frequent episodes of locking, pain, and effusion. 

As the combined rating of 10 percent under Diagnostic Code 5259 and 10 percent under Diagnostic Code 5257 equates to a 20 percent rating, which encompasses pain, limitation of motion, and instability, to separately rate the disability under Diagnostic Code 5258 would be pyramiding, which is not permissible under 38 C.F.R. § 4.14. 

In summary, the 10 percent rating under Diagnostic Code 5259 represents painful motion in the absence of a separate compensable rating for limitation of either flexion or extension.  The separate 10 percent rating under Diagnostic Code 5257 represents instability.  



A separate rating under Diagnostic Code 5258 would compensate overlapping symptomatology or pyramiding, which is to be avoided.  38 C.F.R. § 4.14. 

The Veteran would be entitled to the rating under whichever method results in the higher rating.  As the combined rating is 20 percent under Diagnostic Codes 5259 and 5257, and as the maximum rating under Diagnostic Code 5258 is 20 percent, either method results in same rating of 20 percent.  

The Board has considered "staged ratings" for the left knee and concludes that the 20 percent is assignable for the period of the appeal without a staged rating.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008). 






The Board finds that the rating criteria reasonably describe the symptomatology of the disabilities, which are encompassed in the Rating Schedule under the applicable Diagnostic Codes.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent for residuals of a chip fracture of the left elbow is denied. 

A rating higher than 10 percent under Diagnostic Code 5259 for traumatic arthritis of the left knee with a medial meniscectomy is denied. 

A separate 10 rating under Diagnostic Code 5257 for traumatic arthritis of the left knee with a medial meniscectomy is granted, subject to the law and regulations, governing the award of a monetary benefit.


REMAND

On the claim for a total disability rating for compensation based on individual unemployability, the Veteran raised the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, the claim is not a separate claim, but a part of a claim for increase).






Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for a total disability rating for compensation based on individual unemployability, including on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


